EXHIBIT 10.34

 

CEREBAIN BIOTECH CORP.

____________________________

 

SECURITIES PURCHASE AGREEMENT

COMMON STOCK AT $0.50 PER SHARE

__________________________

 



  1

   



 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is made and entered into
effective as of the 1st day of February 2018 (the “Effective Date”) by and
between Cerebain Biotech Corp., a Nevada corporation (the “Company”), and
Charles Laba-Chedrawi, (the “Purchaser”). The Company and Purchaser shall each
be referred to as a “Party” and collectively as the “Parties.”

 

AGREEMENT

 

1. PURCHASE OF SECURITIES: Upon the Closing Date (as hereinafter defined),
subject to the terms and conditions set forth in this Agreement, the Purchaser
hereby agrees to purchase, and the Company hereby agrees to sell, One Hundred
Twenty Thousand (120,000) shares of the Company’s common stock (the “Shares”) at
a per-share purchase price of Fifty Cents ($0.50) per share, for a total
purchase price of Sixty Thousand Dollars ($60,000) (the “Purchase Price”). In
addition to the Shares the Purchaser will be issued a warrant to purchase shares
of common stock of the Company at an exercise price of $1.00 per share in the
form attached hereto as Exhibit A (the “Warrant”). The number of shares
underlying the Warrant will be equal to one share per $0.50 of the Purchase
Price.

 

2. CLOSING AND DELIVERY:

 

a) Upon the terms and subject to the conditions set forth herein, the
consummation of the Initial Purchase (the “Closing”) shall be held simultaneous
with the execution of this Agreement, or at such other time mutually agreed upon
between the constituent Parties (the “Closing Date”). The Closing shall take
place at the offices of counsel for the Company set forth in Section 6 hereof,
or by the exchange of documents and instruments by mail, courier, facsimile and
wire transfer to the extent mutually acceptable to the Parties hereto.

 

b) At the Closing:

 

(i) The Company and the Purchaser shall execute this Agreement, which shall
serve as evidence of ownership of the Shares for the Initial Purchase and the
corresponding Warrant, free from restrictions on transfer except as set forth in
this Agreement. Subsequent to the Closing, at a time chosen by the Company in
its sole discretion, the Company will issue a stock certificate to the Purchaser
to evidence the Shares for the Initial Purchase. The Company will issue the
Purchaser a warrant agreement to evidence the Warrant.

 

(ii) The Purchaser shall deliver to the Company the Purchase Price for the
Initial Purchase.

 

3. REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY PURCHASER: The Purchaser hereby
represents, warrants and agrees as follows:

 

a) Purchase for Own Account. Purchaser represents that he is acquiring the
Securities solely for his own account and beneficial interest for investment and
not for sale or with a view to distribution of the Securities or any part
thereof, has no present intention of selling (in connection with a distribution
or otherwise), granting any participation in, or otherwise distributing the
same, and does not presently have reason to anticipate a change in such
intention.

 

b) Ability to Bear Economic Risk. Purchaser acknowledges that an investment in
the Securities involves a high degree of risk, and represents that he is able,
without materially impairing his financial condition, to hold the Securities for
an indefinite period of time and to suffer a complete loss of his investment.

 



  2

   



 

c) Access to Information. The Purchaser acknowledges that the Purchaser has been
furnished with such financial and other information concerning the Company, the
directors and officers of the Company, and the business and proposed business of
the Company as the Purchaser considers necessary in connection with the
Purchaser’s investment in the Securities. The Purchase is aware the Company
currently has approximately 4,447,448 shares of common stock outstanding. As a
result, the Purchaser is thoroughly familiar with the proposed business,
operations, properties and financial condition of the Company and has discussed
with officers of the Company any questions the Purchaser may have had with
respect thereto. The Purchaser understands:

 

(i) The risks involved in this investment, including the speculative nature of
the investment;

 

(ii) The financial hazards involved in this investment, including the risk of
losing the Purchaser’s entire investment;

 

(iii) The lack of liquidity and restrictions on transfers of the Securities; and

 

(iv) The tax consequences of this investment.

 

The Purchaser has consulted with the Purchaser’s own legal, accounting, tax,
investment and other advisers with respect to the tax treatment of an investment
by the Purchaser in the Securities and the merits and risks of an investment in
the Securities.

 

d) Securities Part of Private Placement. The Purchaser has been advised that the
Securities have not been registered under the Securities Act of 1933, as amended
(the “Act”), or qualified under the securities law of any state, on the ground,
among others, that no distribution or public offering of the Securities is to be
effected and the Securities will be issued by the Company in connection with a
transaction that does not involve any public offering within the meaning of
section 4(a)(2) of the Act and/or Regulation D as promulgated by the Securities
and Exchange Commission under the Act, and under any applicable state blue sky
authority. The Purchaser understands that the Company is relying in part on the
Purchaser’s representations as set forth herein for purposes of claiming such
exemptions and that the basis for such exemptions may not be present if,
notwithstanding the Purchaser’s representations, the Purchaser has in mind
merely acquiring the Securities for resale on the occurrence or nonoccurrence of
some predetermined event. The Purchaser has no such intention.

 

e) Purchaser Not Affiliated with Company. The Purchaser, either alone or with
the Purchaser’s professional advisers (i) are unaffiliated with, have no equity
interest in, and are not compensated by, the Company or any affiliate or selling
agent of the Company, directly or indirectly; (ii) has such knowledge and
experience in financial and business matters that the Purchaser is capable of
evaluating the merits and risks of an investment in the Securities; and (iii)
has the capacity to protect the Purchaser’s own interests in connection with the
Purchaser’s proposed investment in the Securities.

 

f) Further Limitations on Disposition. Purchaser further acknowledges that the
Securities are restricted securities under Rule 144 of the Act, and, therefore,
if the Company, in its sole discretion, chooses to issue any certificates
reflecting the ownership interest in the Securities, those certificates will
contain a restrictive legend substantially similar to the following:

 



  3

   



 



 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

 



 

Without in any way limiting the representations set forth above, Purchaser
further agrees not to make any disposition of all or any portion of the
Securities unless and until:

 

(i) There is then in effect a Registration Statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
Registration Statement; or

 

(ii) Purchaser shall have obtained the consent of the Company and notified the
Company of the proposed disposition and shall have furnished the Company with a
detailed statement of the circumstances surrounding the proposed disposition,
and if reasonably requested by the Company, Purchaser shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition will not require registration under the Act or any applicable
state securities laws.

 

Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such Purchaser to a partner (or retired partner) of Purchaser, or transfers
by gift, will or intestate succession to any spouse or lineal descendants or
ancestors, if all transferees agree in writing to be subject to the terms hereof
to the same extent as if they were Purchasers hereunder as long as the consent
of the Company is obtained.

 

g) Accredited Investor Status (Please check one). Purchaser

 

_____ is

 

_____ is not

 

an “accredited investor” as such term is defined in Rule 501 under the Act
because Purchaser either:

 

(i) has a net worth of at least $1,000,000 (for purposes of this question,
Purchaser may include spouse's net worth and may include the fair market value
of home furnishings and automobiles, but must exclude from the calculation the
value of Purchaser’s primary residence and the related amount of any
indebtedness on primary residence up to the fair market value of the primary
residence (any indebtedness that exceeds the fair market value of the primary
residence must be deducted from net worth calculation)), or

 

(ii) had an individual income of more than $200,000 in each of the two most
recent calendar years, and reasonably expects to have an individual income in
excess of $200,000 in the current calendar year; or along with Purchaser’s
spouse had joint income in excess of $300,000 in each of the two most recent
calendar years, and reasonably expects to have a joint income in excess of
$300,000 in the current calendar year.

 



  4

   



 

For purposes of this Agreement, “individual income” means “adjusted gross
income” as reported for Federal income tax purposes, exclusive of any income
attributable to a spouse or to property owned by a spouse: (i) the amount of any
interest income received which is tax‑exempt under Section 103 of the Internal
Revenue Code of 1986, as amended, (the “Code”), (ii) the amount of losses
claimed as a limited partner in a limited partnership (as reported on Schedule E
of form 1040), (iii) any deduction claimed for depletion under Section 611 et
seq. of the Code and (iv) any amount by which income from long‑term capital
gains has been reduced in arriving at adjusted gross income pursuant to the
provisions of Sections 1202 of the Internal Revenue Code as it was in effect
prior to enactment of the Tax Reform Act of 1986.

 

For purposes of this Agreement, “joint income” means, “adjusted gross income,”
as reported for Federal income tax purposes, including any income attributable
to a spouse or to property owned by a spouse, and increased by the following
amounts: (i) the amount of any interest income received which is tax‑exempt
under Section 103 of the Internal Revenue Code of 1986, as amended (the “Code”),
(ii) the amount of losses claimed as a limited partner in a limited partnership
(as reported on Schedule E of Form 1040), (iii) any deduction claimed for
depletion under Section 611 et seq. of the Code and (iv) any amount by which
income from long‑term capital gains has been reduced in arriving at adjusted
gross income pursuant to the provisions of Section 1202 of the Internal Revenue
Code as it was in effect prior to enactment of the Tax Reform Act of 1986.

 

For the purposes of this Agreement, “net worth” means (except as otherwise
specifically defined) the excess of total assets at fair market value, including
home and personal property, over total liabilities, including mortgages and
income taxes on unrealized appreciation of assets.

 

h) Purchaser Qualifications.

 

(i) If the Purchaser is an individual, the Purchaser is over 21 years of age;
and if the Purchaser is an unincorporated association, all of its members are of
such age.

 

(ii) If the Purchaser is a corporation, partnership, employee benefit plan or
IRA, the Purchaser was either:

 

(a) not formed for the purpose of investing in the Securities, has or will have
other substantial business or investments, and is (please check one):

 



 

an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, provided that the investment decision is
made by a plan fiduciary, as defined in section 3(21) of such Act, and the plan
fiduciary is a bank, savings and loan association, insurance company or
registered investment adviser; or

 

 

 

 

an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974 that has total assets in excess of
$5,000,000; or

 

 

 

 

each of its shareholders, partners, or beneficiaries is an Accredited Investor;
or

 

 

 

 

the plan is a self-directed employee benefit plan and the investment decision is
made solely by a person that is an Accredited Investor; or

 

 

 

 

a corporation, a partnership, or a Massachusetts or similar business trust with
total assets in excess of $5,000,000.



 

 



  5

   



 

(b) formed for the specific purpose of investing in the Securities and is an
Accredited Investor because each of its shareholders or beneficiaries is an
Accredited Investor.

 

(iii) If the Purchaser is a Trust, the Purchaser was either:

 

(a) not formed for the specific purpose of investing in the Securities, and is
an Accredited Investor because (please check one):

 



 

the trust has total assets in excess of $5,000,000 and the investment decision
has been made by a “sophisticated person”; or

 

 

 

 

the trustee making the investment decision on its behalf is a bank (as defined
in Section 3(a)(2) of the Act), a saving and loan association or other
institution as defined in Section 3(a)(5)(A) of the Securities Act, acting in
its fiduciary capacity; or

 

 

 

 

the undersigned trustee certifies that the trust is an Accredited Investor
because the grantor(s) of the trust may revoke the trust at any time and regain
title to the trust assets and has (have) retained sole investment control over
the assets of the trust and the (each) grantor(s) is an Accredited Investor; or

 

 

 

 

the undersigned trustee certifies that the trust is an Accredited Investor
because all of the beneficial owners of the trust are Accredited Investors



 

 

(b) formed for the specific purpose of investing in the Securities, and the
undersigned trustee certifies that the trust is an Accredited Investor because
the grantor(s) of the trust may revoke the trust at any time and regain title to
the trust assets and has (have) retained sole investment control over the assets
of the trust and the (each) grantor(s) is an Accredited Investor.

 

i) Purchaser Authorization. The Purchaser, if not an individual, is empowered
and duly authorized to enter into this Agreement under any governing document,
partnership agreement, trust instrument, pension plan, charter, certificate of
incorporation, bylaw provision or the like; this Agreement constitutes a valid
and binding agreement of the Purchaser enforceable against the Purchaser in
accordance with its terms; and the person signing this Agreement on behalf of
the Purchaser is empowered and duly authorized to do so by the governing
document or trust instrument, pension plan, charter, certificate of
incorporation, bylaw provision, board of directors or stockholder resolution, or
the like.

 

j) No Backup Withholding. The Social Security Number or taxpayer identification
shown in this Agreement is correct, and the Purchaser is not subject to backup
withholding because (i) the Purchaser has not been notified that he or she is
subject to backup withholding as a result of a failure to report all interest
and dividends or (ii) the Internal Revenue Service has notified the Purchaser
that he or she is no longer subject to backup withholding.

 



  6

   



 

4. REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY COMPANY: The Company hereby
represents, warrants and agrees as follows:

 

a) Authority of Company. The Company has all requisite authority to execute and
deliver this Agreement and to carry out and perform its obligations under the
terms of this Agreement.

 

b) Authorization. All actions on the part of the Company necessary for the
authorization, execution, delivery and performance of this Agreement by the
Company and the performance of the Company’s obligations hereunder has been
taken or will be taken prior to the issuance of the Securities. This Agreement,
when executed and delivered by the Company, shall constitute valid and binding
obligations of the Company enforceable in accordance with their terms, subject
to laws of general application relating to bankruptcy, insolvency, the relief of
debtors and, with respect to rights to indemnity, subject to federal and state
securities laws. The issuance of the Securities will be validly issued, fully
paid and nonassessable, will not violate any preemptive rights, rights of first
refusal, or any other rights granted by the Company, and will be issued in
compliance with all applicable federal and state securities laws, and will be
free of any liens or encumbrances, other than any liens or encumbrances created
by or imposed upon the Purchaser through no action of the Company; provided,
however, that the Securities may be subject to restrictions on transfer under
state and/or federal securities laws as set forth herein or as otherwise
required by such laws at the time the transfer is proposed.

 

c) Governmental Consents. All consents, approvals, orders, or authorizations of,
or registrations, qualifications, designations, declarations, or filings with,
any governmental authority required on the part of the Company in connection
with the valid execution and delivery of this Agreement, the offer, sale or
issuance of the Securities, or the consummation of any other transaction
contemplated hereby shall have been obtained, except for notices required or
permitted to be filed with certain state and federal securities commissions,
which notices will be filed on a timely basis.

 

5. INDEMNIFICATION: The Purchaser hereby agrees to indemnify and defend the
Company and its officers and directors and hold them harmless from and against
any and all liability, damage, cost or expense incurred on account of or arising
out of:

 

(a) Any breach of or inaccuracy in the Purchaser’s representations, warranties
or agreements herein;

 

(b) Any disposition of any Securities contrary to any of the Purchaser’s
representations, warranties or agreements herein;

 

(c) Any action, suit or proceeding based on (i) a claim that any of said
representations, warranties or agreements were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company or any
director or officer of the Company under the Act, or (ii) any disposition of any
Securities.

 



  7

   



 

6. MISCELLANEOUS:

 

a) Binding Agreement. The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
Parties. Nothing in this Agreement, expressed or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

 

b) Governing Law; Venue. This Agreement shall be governed by and construed under
the laws of the State of California as applied to agreements among California
residents, made and to be performed entirely within the State of California. The
Parties agree that any action brought to enforce the terms of this Agreement
will be brought in the appropriate federal or state court having jurisdiction
over Orange County, California, United States of America.

 

c) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

d) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

e) Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, or (c) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt. All communications
shall be sent as follows:

 

 



 

If to the Company:

Cerebain Biotech Corp.

600 Anton Blvd., Suite 1100

Costa Mesa, CA Attn: Eric Clemons, President

Facsimile No.:

 

 

 

 

with a copy to:

Law Offices of Craig V. Butler

300 Spectrum Center Dr., Suite 300

Irvine, CA 92618

Attn: Craig V. Butler, Esq.

Facsimile No.: (949) 209-2545



 



 

If to Purchaser:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile No.:____

 



 

or at such other address as the Company or Purchaser may designate by ten (10)
days advance written notice to the other Party hereto.

 

f) Modification; Waiver. No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless in writing
and approved by the Company and the Purchaser.

 



  8

   



 

g) Entire Agreement; Successors. This Agreement and the Exhibits hereto
constitute the full and entire understanding and agreement between the Parties
with regard to the subjects hereof and no Party shall be liable or bound to the
other Party in any manner by any representations, warranties, covenants and
agreements except as specifically set forth herein. The representations,
warranties and agreements contained in this Agreement shall be binding on the
Purchaser’s successors, assigns, heirs and legal representatives and shall inure
to the benefit of the respective successors and assigns of the Company and its
directors and officers.

 

h) Expenses. Each Party shall pay their own expenses in connection with this
Agreement. In addition, should either Party commence any action, suit or
proceeding to enforce this Agreement or any term or provision hereof, then in
addition to any other damages or awards that may be granted to the prevailing
Party, the prevailing Party shall be entitled to have and recover from the other
Party such prevailing Party’s reasonable attorneys’ fees and costs incurred in
connection therewith.

 

i) Currency. All currency is expressed in U.S. dollars.

 

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the date first written above.

 

“Company”

 

“Purchaser”

 

 

 

 

 

 

Cerebain Biotech Corp.,

 

Charles Laba-Chedrawi

 

a Nevada corporation

 

 

 

 

 

 

 

 

 

 

/s/ Eric Clemons

 

 

/s/ Charles Laba-Chedrawi

 

By:

Eric Clemons

 

By:

Charles Laba-Chedrawi

 

Its:

President

 

 

 

 

 



 9



 